     Case 1:20-cv-01500-NONE-SKO Document 3 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
       CHRIS EPPERSON,                                    Case No. 1:20-cv-01500-NONE-SKO
10
                          Plaintiff,                      ORDER GRANTING PLAINTIFF’S
11            v.                                          APPLICATION TO PROCEED IN
                                                          FORMA PAUPERIS
12     DANIEL CEDERBORG,
                                                          (Doc. 2)
13                        Defendant.                  /

14

15          Plaintiff Chris Epperson, proceeding pro se, filed a complaint on October 23, 2020, along

16   with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) The

17   Court finds Plaintiff has made the showing required by § 1915, and the request to proceed in forma

18   pauperis shall be granted.

19          As to the status of his complaint, Plaintiff is advised that pursuant to 28 U.S.C. § 1915(e)(2),

20 the Court must conduct an initial review of every pro se complaint proceeding in forma pauperis to

21 determine whether it is legally sufficient under the applicable pleading standards. The Court must

22 dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally frivolous

23 or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

24 a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that

25 the complaint fails to state a claim, leave to amend may be granted to the extent that the deficiencies

26 in the complaint can be cured by amendment. Plaintiff’s complaint will be screened in due course.
27          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with

28   the requisite forms and instructions to request the assistance of the United States Marshal in serving
     Case 1:20-cv-01500-NONE-SKO Document 3 Filed 10/27/20 Page 2 of 2


 1   Defendants pursuant to Federal Rule of Civil Procedure 4.
 2          Based on the forgoing and good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s
 3   application to proceed in forma pauperis (Doc. 2) is GRANTED.
 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 26, 2020                                   /s/   Sheila K. Oberto     .
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
